DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
Applicant’s arguments filed on 12/07/2020 are acknowledged. Amended claims 1 and 10 are acknowledged by the examiner. Accordingly, claims 1-10 are remain pending and have been examined.

Response to Arguments
Applicant’s arguments filed on 12/07/2020 have been considered but are moot in view of the new ground(s) of rejection in which the amendment necessitated a new reference.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2, 4-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (US 2018/0077337 A1) hereinafter Fujii in view of Yokogawa et al. (US 2017/0366770 A1) hereinafter Yokogawa.
Regarding Claim 1, Fujii teaches an imaging apparatus comprising: an imaging element (fig.4; image sensor 100) configured to have a plurality of photoelectric conversion units for each of a plurality of pixels arranged in a row direction and a column direction (fig.4; image sensor 100); and at least one processor and memory holding a program which makes the processor (fig.4; processor 200) function as: an acquisition unit configured to acquire an imaging signal based on a light beam that has passed through the entire pupil region of an imaging optical system (fig.5-6; Para.0081; capturing images) and a first image signal based on a light beam that has passed through a part of the pupil region of the imaging optical system from the pixels (fig.5-6; Para.0081; capturing images based on the left and right opening 1211a and 1211b); and a calculation unit configured to calculate a phase difference by using the imaging signal and the first image signal (fig.6-7; Para.0082-0083; calculate the phase difference with left opening and right opening), wherein the calculation unit calculates the phase difference based on the first image signal and the imaging signal in the row that is the same as the first image signal or a neighboring row of the first image signal (fig.6-7; calculating the phase difference of image signal of 121a and 121b with RGB pixels).  



 	Fujii does not teach the calculation unit calculates the phase difference based on the first image signal and the imaging signal a neighboring row of the first image signal.
	Yokogawa teaches the calculation unit calculates the phase difference based on the first image signal and the imaging signal in a neighboring row of the first image signal (fig.47; abstract: Para.0241-0250; calculates the phase difference based on normal image signal and the imaging signal in a neighboring row of the first image signal).
 	Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Fujii to include: the calculation unit calculates the phase difference based on the first image signal and the imaging signal a neighboring row of the first image signal as taught by Yokogawa (see background) to improve image quality.

Regarding Claim 2, Fujii in view of Hamano teach the imaging apparatus according to claim 1, wherein the processor further functions as a detecting unit configured to detect a pupil dividing direction based on position information of a focus detection region in the imaging element and information about the imaging optical system (Fujii: fig.6; focus detection pixels and image capturing pixels), and wherein the calculation unit determines the imaging signal to be used for calculating the phase 

Regarding Claim 4, Fujii in view of Hamano teach the imaging apparatus according to claim 1, wherein the processor further functions as a luminance detecting unit configured to detect a luminance of the captured image corresponding to the imaging signal, wherein the calculation unit determines the imaging signal to be used for calculating the phase difference in accordance with the luminance (Fujii: Para.0085; sensing light by phase difference pixels).  

Regarding Claim 5, Fujii in view of Hamano teach the imaging apparatus according to claim 1, wherein the processor further functions as a determining unit configured to determine the reliability of the correlation calculation performed by the calculation unit (Fujii: fig.5 and 7), and wherein the calculation unit uses the result of a correlation calculation determined to be high in reliability by the determination unit as a phase difference (Fujii: Para.0082-0084; correlation between left and right opening pixel signals for the calculation of phase difference).  

Regarding Claim 6, Fujii in view of Hamano teach the imaging apparatus according to claim 5, wherein the determination unit determines the reliability based on a waveform of the first image signal and the imaging signal that have been used for the correlation calculation (Fujii: Para.0082-0084; correlation between left and right opening pixel signals).  

Regarding Claim 8, Fujii in view of Hamano teach the imaging apparatus according to claim 1, wherein the acquisition unit acquires the imaging signal for each row and acquires the first image signal at predetermined line intervals (Fujii: Para.0090-0092; readout signal from the image sensor).  

Regarding Claim 9, Fujii in view of Hamano teach the imaging apparatus according to claim 1, wherein the calculation unit calculates a second image signal corresponding to a signal based on a light beam that has passed through another part of the pupil region (Fujii: fig.7; image signal based on the light through left or right opening), which is different from a part of the pupil region of the imaging optical system (Fujii: fig.5; imaging system with lens), by subtracting the first image signal from the imaging signal and calculates a phase difference by using the first image signal and the second image signal corresponding to the imaging signal (Fujii: fig.7; Para.0082-0085; calculating the phase difference from the right and left pixel).  

Regarding Claim 10, Fujii in view of Hamano teach the same reason as claim 1.

Allowable Subject Matter
Claims 3 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


The prior art fails to teach Claim 7 which specifically comprises the following features in combination with other recited limitations:-- if a distance between a focus detection region and the end portion of a region from which the first image signal is read out is larger than a threshold, the calculation unit performs a first correlation calculation for which the first image signal and the imaging signal are shifted, and  - 27 -10191168US01 wherein, if a distance between the focus detection region and the end portion of the region from which the first image signal is read out is equal to or less than a threshold, the calculation unit performs a third correlation calculation for which only the imaging signal is shifted in a state in which the first image signal is fixed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYEZ A BHUIYAN whose telephone number is (571)270-1562.  The examiner can normally be reached on 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/FAYEZ A BHUIYAN/Examiner, Art Unit 2698          


/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698